Case 2:18-cv-03233-JAK-GJS Document 16 Filed 10/15/20 Page 1 of 2 Page ID #:1164


  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     OSCAR A. SAA,                            Case No. 2:18-cv-03233-JAK (GJS)
 12                 Petitioner
                                                 ORDER ACCEPTING FINDINGS
 13            v.                                AND RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
 14     STUART SHERMAN, Warden,                  JUDGE
 15                 Respondent.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
 19   documents filed and lodged in this action, the Report and Recommendation of
 20   United States Magistrate Judge [Dkt. 14, “Report”], and Petitioner’s Objections to
 21   the Report [Dkt. 15]. Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.
 22   72(b), the Court has conducted a de novo review of those portions of the Report to
 23   which objections have been stated.
 24         Having completed its review, the Court concludes that nothing in the
 25   Objections calls into question any aspect of the Report, nor does anything in the
 26   Objections warrant discussion. The Court accepts the findings and
 27   recommendations set forth in the Report.
 28
Case 2:18-cv-03233-JAK-GJS Document 16 Filed 10/15/20 Page 2 of 2 Page ID #:1165
